Citation Nr: 0022855	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  94-28 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Baton Rouge General Medical 
Center from October 23, 1993, through October 25, 1993.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse 


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


REMAND

The veteran had active duty from March 1950 to March 1953.  
This matter was previously before the Board of Veterans' 
Appeals (Board), and was remanded in September 1998 to ensure 
that the complete record was available to the Board for 
review of this appeal.  The veteran states that, on the night 
he required emergent medical care for his nonservice-
connected diabetic ketoacidosis, his spouse called the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
New Orleans, Louisiana, requesting assistance and was told to 
take the veteran to the nearest hospital so that he could be 
stabilized, and then to send him to the VA.  The claims 
folder to date contains no documentation from the VAMC in New 
Orleans that such a phone conversation took place.  Although 
it is very possible that there is no such documentation in 
existence, an attempt should be made to obtain such evidence 
if it is available.  

On remand the veteran submitted a VA Form 9, Appeal to Board 
of Veterans' Appeals, dated in January 2000 and received by 
the New Orleans, Louisiana, VA Regional Office (RO) in 
February 2000; he indicated that he wanted a hearing before 
the Board, and that he wanted the hearing in Washington, DC, 
and at the local VARO before a traveling member of the Board.  
In an effort to clarify the location of the Board hearing, 
the VARO sent the veteran a letter in March 2000 asking him 
to choose either a travel Board hearing in New Orleans or a 
hearing in Washington, DC.  The street address on the letter 
is incorrect, however: 4410 instead of 5510.  In addition, 
the letter did not make it clear to the veteran that failing 
to respond to the letter would result in what is tantamount 
to a withdrawal of the hearing request, and that the matter 
would be forwarded to the Board for appellate consideration 
without a hearing before the Board.  It is possible, but it 
is not clear from the record, that the veteran did not 
receive the clarification letter, or that he received it but 
no longer wants a hearing.  That matter must be clarified 
before the Board can proceed further.  

Finally, the Board notes that although the veteran and his 
spouse testified at the hearing at the Medical Administration 
Service in September 1994 that his wife received implied 
authorization to obtain the medical care administered on an 
emergent basis for his nonservice-connected disability, the 
matter of whether the care was authorized under 38 U.S.C.A. 
§ 1703; 38 C.F.R. §§ 17.52, 17.54, and therefore potentially 
subject to payment by VA has not been developed and 
adjudicated.  Rather, the claim was developed as a claim for 
payment or reimbursement for unauthorized expenses.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following action:  

1.  Copies of any documentation available 
from the VAMC in New Orleans, Louisiana, 
regarding the telephone conversation 
between personnel of that facility and 
the veteran's spouse on October 23, 1993, 
should be obtained and associated with 
the claims folder by the appropriate 
element of VA.  Attempts to obtain such 
documentation must be documented in the 
claims folder.  

2.  The RO should contact the veteran at 
his address of record and provide him 
with the opportunity for a hearing before 
a member of the Board.  He should also be 
informed that he may withdraw his hearing 
request, and that if he does not respond 
to the correspondence, the matter will be 
returned to the Board without a hearing 
for a decision based on the record.  

3.  The veteran's claim that the care 
administered at the Baton Rouge General 
Medical Center in October 1993 was 
authorized should be developed and 
adjudicated.  If it is denied and placed 
in appellate status by timely Notice of 
Disagreement and substantive appeal 
following a Statement of the Case, it 
should be returned to the Board for 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




